Citation Nr: 1535442	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for obstructive sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has been diagnosed as having sleep apnea and is required to use a continuous positive airway pressure (CPAP) machine at night.  Thus, there is competent evidence of a current disability.  

There is also evidence that this disability may be associated with service.  The Veteran sought treatment for fatigue and difficulty sleeping prior to his release from active duty in November 2003.  VA examiners have also noted that the Veteran had tiredness associated with service connected thyroid disability (currently rated 100 percent) and weakness due to orthopedic conditions.  The Veteran's representative has made arguments that are construed as claiming a link between the service-connected disabilities and sleep apnea.   However, the record contains insufficient information to make a decision on his claim as he has not been provided an examination.  See McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder, currently diagnosed as sleep apnea.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.

For any diagnosed sleep disorder, the examiner must address the following:

(a)	Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep disorder had its onset in service or is otherwise the result of a disease or injury in service?  

The examiner should note the Veteran's reports of difficulty getting "a good night's rest" beginning in service.

(b)	Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disorder is proximately due to the service-connected thyroid or joint disaiblities? 

(c)	Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disorder is aggravated beyond the normal course of the condition by a service-connected disability or disabilities?  

If so, please state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.  

The examiner should provide reasons for all opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the needed opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided..

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

